Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 1 of 6 PageID #: 3891



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION,                        CIVIL ACTION NO. 5:18-CV-1526
  L.L.C.; AND BARBARA MARIE CAREY
  LOLLAR                                             DISTRICT JUDGE: ELIZABETH E. FOOTE

  V.                                                 MAGISTRATE JUDGE: KAREN L. HAYES

  LUCKY FAMILY, L.L.C., ET AL.                       JURY TRIAL DEMANDED


               OPPOSITION TO MOTION TO CORRECT SCHEDULING ORDER

         NOW INTO COURT, through undersigned counsel, comes defendant W.A. LUCKY, III,

  who opposes Barbara Marie Carey Lollar and Magnolia Island Plantation, LLC’s Motion to

  Correct Scheduling Order, Doc. No. 146, and respectfully represents:

          1.     Defendant W.A. Lucky, III and defendant Lucky Family, L.L.C. have filed

  Daubert motions challenging the relevance of expert opinion testimony of John W. Dean. Rec.

  Docs. 143 & 144.

          2.     Those Daubert motions will be rendered moot if the Court grants summary

  judgment dismissing the plaintiffs’ actions to annul and rescind the October 24, 2018 Sheriff’s

  Sale of the Promissory Note. This was set out in each defendant’s Daubert Motion to Exclude

  Opinions of John W. Dean). Rec. Docs. 143 ¶ 1 & 144 ¶ 1. However, the existing scheduling

  order provided that Daubert motions be filed by March 20, 2020.

         3.      Further, Plaintiffs state that the issues presented by the Daubert motions, Rec.

  Docs. 143 & 144, could be raised by defendants by motions in limine, the deadline for which is

  September 16, 2020. Memorandum in Support of Motion to Correct Scheduling Order, Doc. No.

  146-1, pp. 2-3. Plaintiffs argue:
Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 2 of 6 PageID #: 3892



                 The Scheduling Order sets a deadline of September 16, 2020 for motions
         in limine. To the extent any of the arguments advanced in Rec. Doc. 143 or 144
         are the sorts of evidentiary objections suitable for a motion in limine, as opposed
         to a Daubert motion, Plaintiffs do not preemptively object to their re-use in a
         separate motion in limine on a later date. The purpose of the present motion is
         simply to ensure that the intent of the Court as to deadlines, as evidenced in Rec.
         Doc. 130, is given effect.

  Memorandum in Support of Motion to Correct Scheduling Order, Doc. No. 146-1, pp. 2-3.

         4.        Contrary to plaintiffs’ argument, if defendant chose to filed motions titled as

  motions in limine instead of as Daubert motions, defendant would not be required to file a

  “separate motion in limine on a later date.” Defendant could file a “separate motion in limine”

  now. Despite plaintiffs’ argument, defendant could have filed a “separate motion in limine” on

  the date the Daubert motion was filed. As plaintiffs plainly acknowledge that the issues are

  presented by the Daubert motions may nevertheless be considered, plaintiffs’ argument is self-

  defeating.

         4.        Further, the March 2, 2020, Scheduling Order, Rec. Doc, 137, does not appear to

  have been in error when it is considered in context.

         5.        On February 11, 2020, the Court signed an Order, Rec. Doc. 130, upsetting the

  then-pending trial date. That Order was granted on the plaintiffs’ Motion to Continue Deadlines

  Without Date, Rec. Doc. 124. The basis of plaintiffs’ Motion to Continue Deadlines Without

  Date was that:

                                                  2.

                 The defendants have collectively filed four motions for summary
         judgment. Mrs. Lollar has filed her own motion for partial summary judgment.
         The motions present serious legal questions regarding complex sets of fact
         allegations. The parties drafted hundreds of pages of argument and included
         dozens of exhibits in the course of briefing the motions, which concluded just this
         week.




                                                  2
Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 3 of 6 PageID #: 3893



                                                   3.

                  The Court’s decisions on the motions for summary judgment will
         significantly impact the trial preparation process for all parties. If the Court
         granted any of these motions, several or all of the claims in the case would be
         completely resolved. The universe of disputed legal arguments and fact claims is
         wide, encompassing everything from the proper procedure for a Sheriff’s sale to
         Constitutional due process issues. By narrowing or clarifying the scope of triable
         issues, the Court will enable the parties to more thoroughly detail the competing
         arguments at trial. The resolution of these claims before trial would substantially
         streamline trial preparation, promote judicial economy by narrowing the scope of
         the litigation, and aid in the efficient management of the case.

  Motion to Continue Deadlines Without Date, Rec. Doc. 124, ¶¶ 2-3 (footnotes omitted).

         6.      It is respectfully submitted that the Order, Rec. Doc. 130, was recognition that the

  pending motions for summary judgment might result in all or many of the claims made in this

  action being dismissed.

         7.      As of the February 11, 2020, date on which the Court signed the Order, Rec. Doc.

  130, upsetting the then-pending trial date, the following deadlines, among others, had expired:

         A.      the previously established January 6, 2020, Daubert Motions deadline; and

         B.      the previously established February 6, 2020, deadline for plaintiffs to provide a

                 draft of the pretrial order with a list of the plaintiffs’ witnesses and exhibits, and

                 the plaintiffs’ exhibits.1

         8.      Following a scheduling conference on February 28, 2020, the Court signed a new

  Scheduling Order, Rec. Doc, 137, on March 2, 2020.




         1
           This is acknowledged in passing by the plaintiffs in paragraph 8 of their Motion to
  Correct Scheduling Order, Doc. No. 146, by the phrase “save the February 7, 2020 deadline for
  the exchange of pre-trial order drafts.”
                                                   3
Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 4 of 6 PageID #: 3894



          9.      The March 2, 2020, Scheduling Order, Rec. Doc, 137, set new dates for the trial,

  the pretrial order, the pretrial conference. It also set new dates for Daubert Motions, the

  exchange of the proposed pretrial order and the exhibits, the conference to prepare the pretrial

  order, motions in limine, trial depositions, and jury trial submissions.

          10.     Among the dates reset by the March 2, 2020, Scheduling Order, new dates were

  set for both the previously established and passed January 6, 2020, Daubert Motions deadline

  and the previously established and passed February 6, 2020, deadline for plaintiffs to provide a

  draft of the pretrial order.

          11.     The resetting of these previously passed dates made sense to defendant

  considering that, if any of plaintiffs’ claims remain after the pending motions for summary

  judgment are decided, the rescheduled trial will be substantially different than it would have

  been before any summary judgment might be granted.

          12.     Defendant’s understanding is that the dates for Daubert Motions and the draft of

  the pretrial order (including exchanges of witness and exhibits lists and documents) are set based

  upon the trial date, and the purpose of these dates is for (a) the Court to be able to consider

  matters that it believes should be disposed of ahead of a trial date; and (b) the case to be

  managed in a manner that works for the trial date.

          13.     Defendant does not believe that the Order, Rec. Doc. 130, upsetting the then-

  pending trial date, was intended to prevent the Court from setting a new deadline for Daubert

  motions or for the plaintiffs to provide a draft of the pretrial order, etc. In fact, defendant believes

  that it made good sense for a new Daubert motion date to be set after nearly all of the summary

  judgment pleadings had been filed. There had been motions and orders extending the deadlines

  for summary judgment pleadings. See Rec. Docs. 76, 77, 90, 91, 111, 120.



                                                     4
Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 5 of 6 PageID #: 3895



         14.     Defendant believes that the Court’s March 2, 2020, Scheduling Order, Rec. Doc,

  137, was consistent in setting of a new date for both the previously passed date of the draft of the

  pretrial order (including exchanges of witness and exhibits lists and documents) and the

  previously passed date for Daubert motions.

         15.     The issue of the relevance of Mr. Dean’s opinion testimony is properly presented

  by the Daubert motions, and defendant believes that the Court and the plaintiffs are actually

  better served by having been provided notice sooner rather than later of the defendants’ position

  that Mr. Dean’s opinion testimony is not relevant.

         16.     The defendant Sheriff has communicated his similar position on the plaintiffs’

  Motion to Correct Scheduling Order, Doc. No. 146, as follows: “It is our position that it is best

  to dispose of as many issues as possible ahead of trial. We believe this was likely the Court’s

  reason for re-setting the deadline.”

         WHEREFORE, W. A. Lucky, III PRAYS that Barbara Marie Carey Lollar and Magnolia

  Island Plantation, LLC’s Motion to Correct Scheduling Order, Doc. No. 146, be denied.




                                                   5
Case 5:18-cv-01526-SMH-KLH Document 147 Filed 03/24/20 Page 6 of 6 PageID #: 3896



                                     AYRES, SHELTON, WILLIAMS,
                                     BENSON & PAINE, LLC

                                     By: /s/ Curtis R. Shelton
                                             Curtis R. Shelton
                                     La. Bar Roll No. 17137
                                     333 Texas Street, Suite 1400 (71101)
                                     P. O. Box 1764
                                     Shreveport, LA 71166
                                     Telephone: (318) 227-3500
                                     Facsimile: (318) 227-3980
                                     Email: curtisshelton@arklatexlaw.com

                                     WIENER, WEISS & MADISON
                                     A Professional Corporation
                                        R. Joseph Naus, #17074
                                        Marjorie Frazier, #32991
                                     330 Marshall Street, Suite 1000 (71101)
                                     P. O. Box 21990
                                     Shreveport, LA 71120-1990
                                     Telephone: (318) 226-9100
                                     Facsimile: (318) 424-5128
                                     E-mail: rjnaus@wwmlaw.com
                                     E-mail mfrazier@wwmlaw.com

                                     ATTORNEYS FOR W. A. LUCKY, III




                                        6
